lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 8 DB 2017 (No. 10 RST 2017)
JOSHUA DEREK FELD|\/|AN : Attorney Registration No. 202246
PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| RET|RED STATUS : (Dauphin County)
0 R D E R
PER CUR|AM

AND NOW, this 2"d day of |\/|arch, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated February 16, 2017, is approved and it is ORDERED
that Joshua Derek Fe|dman, Who has been on Retired Status, has never been
suspended or disbarred, and has demonstrated that he has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.